Title: From George Washington to David Humphreys, 20 July 1791
From: Washington, George
To: Humphreys, David



My dear Sir,
Philadelphia July, 20. 1791.

I have received your letters of the 16 of February and 3 of may, and am much obliged by your observations on the situation, manners, customs and dispositions of the Spanish nation—In this age of free enquiry and enlightened reason it is to be hoped that the condition of the people in every Country will be bettered and the happiness of mankind promoted. Spain appears to be so much behind the other Nations of Europe in liberal policy that a long time will undoubtedly elapse before the people of that kingdom can taste the sweets of liberty and enjoy the natural advantages of their Country.
In my last I mentioned my intention of visiting the southern States, which I have since accomplished, and have the pleasure to inform you, that I performed a journey of 1887 miles without meeting with any interruption by sickness, bad weather, or any untoward accident—Indeed so highly were we favored that we arrived at each place, where I proposed to make any halt, on the very day I fixed upon before we set out—The same horses performed the whole tour, and, altho’ much reduced in flesh, kept up their full spirits to the last day.
I am much pleased that I have taken this journey as it has enabled me to see with my own eyes the situation of the country thro’ which we travelled, and to learn more accurately the disposition of the people than I could have done by any information.
The country appears to be in a very improving state, and industry and frugality are becoming much more fashionable than they have hitherto been there—Tranquillity reigns among the

people, with that disposition towards the general government which is likely to preserve it—They begin to feel the good effects of equal laws and equal protection—The farmer finds a ready market for his produce, and the merchant calculates with more certainty on his payments—Manufacturers have as yet made but little progress in that part of the country, and it will probably be a long time before they are brought to that state to which they have already arrived in the middle and eastern parts of the Union.
Each days experience of the Government of the United States seems to confirm its establishment, and to render it more popular—A ready acquiescence in the laws made under it shews in a strong light the confidence which the people have in their representatives, and in the upright views of those who administer the government. At the time of passing a law imposing a duty on home made spirits, it was vehemently affirmed by many, that such a law could never be executed in the southern States, particularly in Virginia and North Carolina. As this law came in force only on the first of this month little can be said of its effects from experience; but from the best information I could get on my journey respecting its operation on the minds of the people (and I took some pains to obtain information on this point) there remains no doubt but it will be carried into effect not only without opposition, but with very general approbation in those very parts where it was foretold that it would never be submitted to by any One.
It is possible, however, and perhaps not improbable that some Demagogue may start up, and produce and get signed some resolutions declaratory of their disapprobation of the measure.
Our public credit stands on that ground which three years ago it would have been considered as a species of madness to have foretold. The astonishing rapidity with which the newly instituted Bank was filled gives an unexampled proof (here) of the resources of our Countrymen and their confidence in public measures.
On the first day of opening the subscription the whole number of shares (20,000) were taken up in one hour, and application made for upwards of 4000 shares more than were granted by the Institution, besides many others that were coming in from different quarters.

For some time past the western frontiers have been alarmed by depredations committed by some hostile tribes of Indians; but such measures are now in train as will, I presume, either bring them to sue for peace before a stroke is struck at them, or make them feel the effects of an enmity too sensibly to provoke it again unnecessarily, unless, as is much suspected, they are countenanced, abetted, and supported in their hostile views by the B——h. Tho’ I must confess I cannot see much prospect of living in tranquillity with them so long as a spirit of land jobbing prevails—and our frontier-Settlers entertain the opinion that there is not the same crime, (or indeed no crime at all) in killing an Indian as in killing a white man.
You have been informed of the spot fixed on for the seat of Government on the Potomac, and I am now happy to add that all matters between the Proprietors of the soil and the public are settled to the mutual satisfaction of the Parties, and that the business of laying out the city, the grounds for public buildings, walks &ca is progressing under the inspection of Major L’Enfant with pleasing prospects—Thus much for our american affairs—and I wish I could say as much in favor of circumstances in Europe—But our accounts from thence do not paint the situation of the Inhabitants in very pleasing colours. One part exhibits war and devastion—another preparations for war—a third commotions—a fourth direful apprehensions of commotions—and indeed there seems to be scarcely a nation enjoying uninterrupted, unapprehensive tranquillity.
The example of France will undoubtedly have its effects on other Kingdoms—Poland, by the public papers, appears to have made large and unexpected strides towards liberty, which, if true, reflects great honor on the present King, who seems to have been the principal promoter of the business. By the by I have never received any letter from Mr Littlepage, or from the King of Poland, which you say Mr Carmichael informed you were sent to me last summer.
I yesterday had Don Jaudennes, who was in this country with Mr Gardoqui, and is now come over in a public character, presented to me, for the first time, by Mr Jefferson. Colonel Ternant is expected here every day as Minister from France.
I am glad to learn that the air of Lisbon agrees so well with you—I sincerely hope you may long, very long enjoy the blessing

of health accompanied with such other blessings as may contribute to your happiness.
I have been in the enjoyment of very good health during my journey, and have rather gained flesh upon it.
Mrs Washington desires her best wishes may be presented to you—You are always assured of those of my dear Sir, Your sincere and affectionate friend

G. Washington.

